DILLON, J.
(dissenting). It must be conceded that Julius H. Johnson, the plaintiff herein, functioned in and was in possession o'f the office to which he had been appointed, viz., assistant counsel to the rural credit board. He held this office by virtue of his appointment by the rural credit board, with the approval of the governor. There was no other person claiming title to this office. There were sufficient funds with which to pay plaintiff, and the state should not deprive him of his compensation for services rendered, even though the appointment might not be de jure. Plaintiff could only be deprived of his compensation by a quo warranto proceeding brought against him in which the direct issue would be the right to hold this office.
The question as to the necessity for the approval by the Attorney General of this appointment becomes wholly immaterial. The question involved in this issue is simply the one on the salary check.